Citation Nr: 0839052	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
manifested by anxiety and stress.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
temporomandibular joint dysfunction.  

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bruxism.  

6.  Entitlement to a compensable evaluation for residuals of 
a right elbow fracture.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from May 2005 and July 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a personal 
hearing at the RO in September 2008.  

The Board notes that the issue pertaining to the right knee 
claim was denied on its merits rather than on the predicate 
matter of whether new and material evidence has been received 
which is sufficient to reopen the claim.  As found below, 
service connection for a right knee disorder had previously 
been denied and that decision is final.  Notwithstanding the 
RO's action, it is incumbent on the Board to adjudicate the 
new and material issue.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant.]  The proper issue 
on appeal, therefore, is whether new and material evidence 
has been received which is sufficient to reopen the 
previously-denied service connection claim for a right knee 
disorder.  

At the time of the September 2008 hearing conducted by the 
undersigned, the veteran raised a claim of entitlement to 
service connection for a right shoulder disorder.  As this 
matter has not been developed or certified for appeal and is 
not inextricably intertwined with the issue now before the 
Board, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
knee disorder and for a disorder manifested by stress and 
anxiety along with the reopened claims of entitlement to 
service connection for a right knee disorder, 
temporomandibular joint dysfunction and bruxism are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the veteran if any further 
action is required on his part.  


FINDINGS OF FACT

1.  An October 1994 Board decision denied service connection 
for a dental condition which included temporomandibular joint 
dysfunction and bruxism; the veteran did not appeal.  

2.  In October 2004, the veteran sought to reopen the claims 
of entitlement to service connection for temporomandibular 
joint dysfunction and bruxism.  

3.  The evidence received subsequent to the October 1994 
Board decision which denied service connection for a dental 
condition is not duplicative of evidence previously submitted 
and the evidence, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for temporomandibular joint dysfunction 
and bruxism.

4.  An April 1995 RO decision denied service connection for 
arthritis of the right knee; the veteran did not appeal the 
denial.  

5.  In October 2004, the veteran sought to reopen the claim 
of entitlement to service connection for arthritis of the 
right knee.  

6.  The evidence received subsequent to the April 1995 RO 
decision which denied service connection for arthritis of the 
right knee is not duplicative of evidence previously 
submitted and the evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a right knee disorder.

7.  The service-connected residuals of a fracture of the 
right elbow are manifested by complaints of pain and 
limitation of motion but without any objective findings of 
limitation other than minimal limitation of extension.  


CONCLUSIONS OF LAW

1.  The October 1994 Board decision that denied entitlement 
to service connection for a dental disorder which included 
temporomandibular joint dysfunction and bruxism is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the October 1994 Board 
decision that denied entitlement to service connection for a 
dental disorder is new and material, and the claims of 
entitlement to service connection for temporomandibular joint 
dysfunction and for bruxism have been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The April 1995 RO decision which denied service 
connection for arthritis of the right knee is final.  38 
U.S.C.A. § 7105(c) (West 2002).

4.  The evidence received since the April 1995 RO decision 
that denied entitlement to service connection for arthritis 
of the right knee is new and material, and the claim of 
entitlement to service connection for a right knee disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The criteria for entitlement to a compensable evaluation 
for residuals of a right elbow fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The RO provided notice which 
satisfies these provisions via letters dated in January 2005, 
March 2005 and May 2005.  Furthermore, the veteran signed an 
acknowledgement dated in January 2005 indicating that he was 
provided notification which complies with 38 U.S.C.A. § 
5103(a).  The notification was prior to initial adjudication 
of the issues on appeal.  

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for the service 
connection claims on appeal.  The notice was sent in May 
2008.  Despite the inadequate notice provided to the veteran 
on these elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard as found below, all the service connection claims are 
to be remanded for additional evidentiary development.  The 
RO can send out the required information prior to 
readjudication of the issues and after the veteran has had a 
chance to submit additional evidence in response to the 
notification.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was provided with notification complying with Kent in 
March 2008 for the dental claims.  He was not provided with 
notification which complies with Kent for his right knee 
claim.  The Board finds that any problem with regard to the 
timing of the Kent notification or the lack thereof is 
harmless error.  This is because, with regard to all three 
new and material issues on appeal before the Board, it was 
determined that new and material evidence had been received 
and the claims were all reopened.  

A pertinent decision which was issued during the pendency of 
this appeal is the case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37, in which the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a claimant who is 
seeking a higher rating.  With respect to increased rating 
claims, the Court found that, at a minimum, a 38 U.S.C. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant DCs, which typically provide for a range in severity 
of a particular disability from 0% to as much as 100% 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should include, at a 
minimum, notification that he must either provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating 
the worsening of the disability and the effect of that 
worsening on his employment and daily life.  Additionally, 
because the appellant's increased rating claim can be rated 
based on specific criteria beyond the obvious effect of the 
worsening of the disability and its effect upon his 
employment and daily life (i.e. the extent of limitation of 
extension and limitation of flexion manifested by the right 
elbow disability), the Secretary should notify the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria.  The 
appellant was provided with notification which complies with 
Vazquez via correspondence dated in May 2008.  The claim was 
subsequently readjudicated as demonstrated by the issuance of 
a June 2008 supplemental statement of the case.  Furthermore, 
the veteran has demonstrated knowledge of the requirements 
for the grant of an increased rating.  He has reported that 
he experiences weakness and limitation of motion in the right 
arm and has also provided evidence as to the effect that the 
disability has on his daily life and employment.  
Furthermore, the veteran has been represented by a national 
service organization since prior to the initial rating action 
which denied the increased rating claim.  The Board assumes 
that the national service organization informed the veteran 
of the requirements for an increased rating for his right 
knee in the course of its representation of the veteran.  

With regard to the increased rating claim, the Board finds 
that there has been compliance with the assistance provisions 
set forth in the new law and regulation.  Private and VA 
medical records have been associated with the claims file and 
the veteran has been afforded appropriate VA examinations.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the increased rating issue decided 
herein for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for 
temporomandibular joint dysfunction and bruxism. 

An October 1994 Board decision denied service connection for 
a dental disorder.  The Board denied the claim, in part, 
based on the fact that a 1991 VA dental examination found no 
evidence of residual disability resulting from gum surgery 
the veteran had during active duty or other dental conditions 
during service.  The Board's decision encompassed 
temporomandibular joint dysfunction and bruxism.  The veteran 
did not appeal the decision.  This decision is final.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Board finds that new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for temporomandibular joint dysfunction and for 
bruxism.  Associated with the claims file subsequent to the 
October 1994 Board decision which denied the claims is an 
undated letter from a private dentist which indicates that 
the veteran currently experiences temporomandibular 
dysfunction and bruxism.  The letter was received in July 
2005.  A May 2006 letter from a private dentist indicates the 
veteran was diagnosed with severe bruxism in 1979, shortly 
after his discharge.  Additionally, private clinical records 
refer to the presence of temporomandibular joint dysfunction.  
This evidence documents the current existence of dental 
conditions to include bruxism and temporomandibular joint 
dysfunction.  The lack of evidence of a dental condition was 
one of the bases for the prior denial by the Board in October 
1994.  

The Board finds that the evidence added to the record 
subsequent to the October 1994 Board decision which denied 
service connection for a dental condition is not duplicative 
of evidence previously submitted and the evidence, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claims.  Therefore, the Board finds that new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for temporomandibular joint 
dysfunction and bruxism.  

The Board finds that, prior to a de novo adjudication of the 
claims, additional evidentiary development is required.  The 
development is addressed in the remand portion of the 
decision below.  



Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder.  

An April 1995 RO decision denied service connection for 
arthritis of the right knee.  The RO denied the claim, in 
part, based on the fact that there was no evidence of record 
at that time documenting a right knee condition.  The veteran 
did not appeal the determination and it became final.  
38 U.S.C.A. § 7105 (c).

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a right knee disorder.  Associated with the 
claims file subsequent to the April 1995 RO decision which 
denied service connection for arthritis of the right knee is 
a report of a March 2008 VA examination.  This report 
included a pertinent assessment of residuals of right knee 
arthroscopy for partial medial meniscectomy with severe 
medial compartment and patellofemoral compartment 
osteoarthritis.  Private clinical records which were not 
associated with the claims file at the time of the April 1995 
RO decision also document problems with the veteran's right 
knee.  This evidence therefore demonstrates the current 
existence of a right knee disorder.  The lack of a current 
diagnosis of a right knee disorder was one of the bases for 
the denial of the claim in April 1995.  

The Board finds that the evidence added to the record 
subsequent to the April 1995 RO decision which denied service 
connection for arthritis of the right knee is not duplicative 
of evidence previously submitted and the evidence, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a right knee disorder.  

The Board finds that, prior to a de novo adjudication of the 
claim, additional evidentiary development is required.  The 
development is addressed in the remand portion of the 
decision below.  


Entitlement to a compensable evaluation for residuals of a 
right elbow fracture.

In October 2004, the veteran submitted a document which was 
construed as a claim of entitlement to an increased rating 
for residuals of a right elbow fracture.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505.

In every instance where the schedule does not provide a 
compensable evaluation for a Diagnostic Code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The residuals of the right elbow fracture are currently 
evaluated as noncompensably disabling under Diagnostic Code 
5206.  Limitation of flexion of the minor forearm (elbow) is 
rated 0 percent when limited to 110 degrees, 10 percent when 
limited to 100 degrees, 20 percent when limited to 90 
degrees, 30 percent when limited to 70 degrees, 40 percent 
when limited to 55 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited to 45 degrees or to 60 degrees, and a 20 percent 
evaluation requires that extension be limited to 75 degrees.  
(Higher evaluations are available for greater limitation of 
motion.) 38 C.F.R. § 4.71a, Diagnostic Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent. Limitation of pronation of the minor arm 
is rated 20 percent if motion is lost beyond last quarter of 
arc, the hand does not approach full pronation.  38 C.F.R. § 
4.71a, Diagnostic Code 5213.  Thus, if pronation of the minor 
arm is limited at a point between 40 and 60 degrees (these 
points being the halfway point of the 80 degree arc and the 
last quarter of the arc), then a 20 percent rating is 
warranted.  If pronation of the major hand is limited to 40 
degrees or less, then a 30 percent rating would be 
applicable.  See 38 C.F.R. § 4.71, Plate I.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board finds that a compensable evaluation is not 
warranted for the residuals of the right elbow fracture.  
There is no competent evidence of record documenting that the 
veteran experienced limitation of flexion to 100 degrees or 
less, limitation of extension of 45 degrees or more or any 
impairment of supination or pronation.  

At the time of a February 2005 VA examination the veteran 
reported that he had minimal complaints regarding the right 
elbow.  He experienced occasional soreness and weakness but 
denied any significant pain in the right elbow.  He worked as 
a computer programmer and reported he was not limited by his 
right elbow except when he was trying to install computer 
equipment but this was infrequent.  He had no significant 
limitations in the activities of daily living.  The elbow was 
only minimally symptomatic.  His main complaint was 
occasional weakness.  Physical examination revealed no 
tenderness to palpation.  Crepitus was present with range of 
motion testing.  The range of motion was determined to be 
from 4 degrees to 140 degrees.  There was no instability to 
varus and valgus testing.  There was full pronation and 
supination with approximately 0 to 85 degrees of supination 
and 0 to 80 degrees of pronation.  Motor strength was 5/5 
throughout the right upper extremity.  Sensory examination 
was normal.  The assessment was that the veteran had minimal 
limitation of activities due to the right elbow and 
essentially a full range of motion, lacking only a few 
degrees of extension.  There was full strength in the right 
upper extremity and no significant pain in the right elbow.  
There was no radiographic evidence of arthritis.  With regard 
to the Deluca provisions, the examiner found that there was 
no pain on range of motion testing but it was conceivable 
that pain could further limit function, particularly after 
increased use of the right upper extremity.  The examiner 
determined that it was not feasible to attempt to express the 
extent of the additional loss of motion as the matter could 
not be expressed with any degree of medical certainty.  

A VA clinical record dated in July 2005 indicates that the 
veteran's joints had a full range of motion.  

VA clinical records dated in 2007 include references to right 
shoulder pain but do not indicate any problems with the right 
elbow.  

Private physical therapy records dated in 2007 include 
references to right shoulder pain but do indicate any 
problems with the right elbow.  

The most recent VA examination of the right elbow was 
conducted in March 2008.  The veteran reported that his left 
hand was dominant.  He denied significant pain in the elbow 
but did report decreased strength.  He denied having problems 
with any activities of daily living or his occupation.  
Physical examination revealed the range of motion was from 0 
degrees to 135 degrees.  The active range of motion and 
passive range of motion were the same.  There was no change 
in the range of motion with repetition and the range of 
motion was without pain.  The elbow was stable to varus and 
valgus stress.  He was non-tender to palpation.  There was no 
crepitus or instability present.  There was no pain with 
supination or pronation.  X-rays revealed no evidence of 
fracture, dislocation or bony destructive lesion.  The 
pertinent assessment from the examination was normal right 
elbow examination.  With regard to the Deluca provisions, the 
examiner found that there was mild discomfort associated with 
the examination of the right elbow.  The examiner found that 
it was conceivable that pain could further limit function, 
particularly with repetition.  The examiner found that it 
would not be feasible for him to attempt to express the 
additional loss in terms of additional limitation of motion 
as the matter could not be determined with any degree of 
medical certainty.  

The veteran testified before the undersigned in September 
2008 that his right elbow disability negatively affected his 
employment due to weakness.  He reported that he was unable 
to completely straighten out his right elbow.  The Board 
finds that this evidence does not warrant assignment of a 
compensable evaluation for the residuals of the right elbow 
fracture.  While the veteran has alleged the presence of 
weakness 


in the right elbow, the clinical evaluations failed to 
document this symptomatology.  The veteran is competent to 
report on the presence of weakness.  The Board finds, 
however, that the competent medical evidence in the form of 
the clinical records and reports of VA examinations are more 
probative than the veteran's lay assertions regarding the 
presence of weakness in the right elbow.  The examinations 
were conducted by trained professionals who were actively 
trying to determine the extent of symptomatology associated 
with the right elbow and the examinations included muscle 
testing.  

The Board finds that an increased rating is not warranted 
upon consideration of functional loss due to pain on use or 
during flares.  The reports of the VA examinations both 
indicate that the examiner could not quantify the extent of 
any functional loss.  Furthermore, the report of the March 
2008 VA examination indicates that there was no change in the 
range of motion of the elbow upon repetitive testing and 
there was no pain during range of motion testing.  The 
veteran has alleged weakness on use but has not advanced any 
argument that his range of motion is reduced on repetition of 
use or during flares of pain.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the right elbow disorder now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran has only 
reported occasional weakness.  Significantly, at the time of 
the most recent VA examination, he informed the examiner that 
he did not experience any problems with his activities of 
daily living or in his occupation due to the right elbow 
disability.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disorder 
has been reopened.  The appeal is granted to that extent 
only.  

New and material evidence having been received, the claim of 
entitlement to service connection for temporomandibular joint 
dysfunction has been reopened.  The appeal is granted to that 
extent only.  

New and material evidence having been received, the claim of 
entitlement to service connection for bruxism has been 
reopened.  The appeal is granted to that extent only.  

Entitlement to a compensable evaluation for residuals of a 
right elbow fracture is denied.  


REMAND

The report of a June 1995 VA examination indicates the 
veteran provided a history that he had served with the 
National Guard in November 1966 and with the Air Force 
beginning in May 1967.  In a December 2004 statement, the 
veteran again referenced National Guard records including an 
entrance physical.  No records from the veteran's National 
Guard service were requested and none have been associated 
with the claims file.  Attempts to obtain this evidence 
should be made.  

In a May 2006 statement from the veteran, he reported that VA 
records dated in 1993 document that he experiences 
depression.  A review of the claims file demonstrates that 
the earliest VA clinical records received are dated in the 
2000's.  The Board notes that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam order), the Court held that VA 
has constructive notice of VA-generated documents that could 
"reasonably" be expected to be part of the record and that 
such documents are thus constructively part of the record 
before the VA even where they were not actually before the 
adjudicating body.  The Board concludes that all the VA 
records which are not currently in the claims file should be 
obtained.

The veteran has claimed entitlement to service connection for 
a disorder manifested by stress and anxiety.  A VA 
examination was conducted in March 2008 to determine if the 
veteran currently experienced a disorder manifested by stress 
and anxiety which was etiologically linked to the veteran's 
active duty service.  The examiner diagnosed anxiety disorder 
not otherwise specified.  The examiner opined, based on 
psychiatric testing conducted in 1995, that the veteran's 
emotional management style tended to be to repress/deny his 
feelings and that he tended to express negative feelings 
through physical symptoms coupled with the knowledge that 
teeth grinding can be associated with unexpressed tension, 
anxiety, aggression and/or other emotions, it was very likely 
that the anxiety and tension the veteran experienced in 
service were the same that he was experiencing at the time of 
the examination.  The Board notes that the veteran has 
claimed entitlement to service connection for bruxism (teeth 
clenching) and there is some evidence of the presence of 
bruxism during active duty (but the veteran denied the 
symptomatology).  Significantly, the report of the June 1995 
VA examination indicates that the service treatment record 
were negative for stress.  The only stress reported by the 
veteran in June 1995 linked to military service was problems 
associated with a physical attack on his daughter by a 
serviceman which occurred many years after his discharge.  
All currently reported stress was linked to his post-service 
employment.  The Board's review of the service treatment 
records confirms that the veteran never reported problems 
with stress or any psychological problems.  Periodic 
examinations conducted in October 1966, May 1968, April 1970, 
December 1971, April 1972, March 1974 and March 1978 all 
indicated that clinical evaluation of the veteran's 
psychiatric state was normal.  The veteran affirmatively 
denied having or ever having had problems with excessive 
worry and nervous trouble on reports of his medical history 
which he completed in May 1968 and December 1971.  
Furthermore, the nature of the veteran's duties resulted in 
his medical records being tagged with a warning that 
physicians were specifically directed to arrange for further 
evaluation if the veteran demonstrated signs of emotional 
stability.  Additionally, a May 1978 service treatment record 
indicates that an interview with a health care professional 
resulted in a finding that there was no neuropsychiatric 
disorder present at that time and the veteran was qualified 
for missile duty.  The March 2008 opinion does not address 
the lack of objective evidence of stress and/or anxiety 
documented in the service treatment records.  The Board notes 
that a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Additionally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

The report of the March 2008 VA examination also does not 
answer the question of whether the veteran currently has a 
disorder manifested by stress and/or anxiety which was 
etiologically linked to his active duty service.  The 
examiner never provided an opinion as to whether the anxiety 
disorder not otherwise specified she diagnosed was linked to 
the veteran's active duty service.  She wrote that teeth 
grinding and teeth clinching can be associated with 
unexpressed emotion, tension, aggression and/or other 
distressing emotions and that it was clear in the veteran's 
case that a lack of awareness of his emotions insures that 
they will be repressed and then they are expressed through 
clinching and grinding.  This in no way answers the question 
put to the examiner.  The Board is unable to determine from 
the report of the March 2008 VA examination whether the 
currently diagnosed anxiety disorder not otherwise specified 
was etiologically linked to the veteran's active duty 
service.  

As found above, the claims of entitlement to service 
connection for temporomandibular joint dysfunction and for 
bruxism have been reopened.  The Board finds that additional 
evidentiary development is required.  Associated with the 
claims file is a report of an April 2008 VA dental 
examination.  The examiner noted that there was clear 
evidence of bruxism for many years based on the wear and tear 
of the veteran's teeth.  The examiner found that the veteran 
had not provided any evidence as to how his bruxism was 
related to or caused by military service.  The examiner 
failed to note, however, that there is evidence in the 
service treatment records that the veteran was found to be 
bruxing.  A January 1974 service dental record includes the 
annotation that it appears like the veteran bruxes but the 
veteran denied the habit.  In June 1978, the records document 
that the veteran was provided with a night guard for bruxism.  
Additionally, a private dentist reported that he had examined 
the veteran in February 1979 with severe bruxism.  The 
failure of the VA examiner to account for this factual 
background negates the probative value of his opinion.  The 
Board further notes that there is a photograph of the 
veteran's teeth which was taken in June 1967 which appears to 
document extensive dental work and also (to the Board's 
untrained eye) wear on the veteran's teeth.  This appears to 
indicate that the veteran was having problems with his teeth 
prior to his active duty service.  The Board finds that an 
opinion should be obtained to determine if the veteran had 
had dental problems prior to enlistment to include wear on 
the teeth due to bruxism.  Due to the nature of bruxism, the 
Board finds that, if there is noticeable wear on the 
veteran's teeth within one month of his enlistment, this 
would demonstrate that the bruxism began prior to active 
duty.  As noted above, the veteran has indicated that he 
served in the Army National Guard immediately prior to his 
service with the Air Force.  Records from this service have 
not been associated with the claims file and potentially 
could affect the outcome of the veteran's dental claims.  

The report of the April 2008 VA examination indicates that 
the examiner determined that the veteran did not have 
temporomandibular joint dysfunction.  There is other evidence 
of record which documents this disorder.  The Board finds 
that an opinion should be obtained which accounts for the 
other diagnoses of temporomandibular joint dysfunction and 
why the current examiner determined that the veteran did not 
have the disorder.  The Board further notes that the veteran 
has submitted treatise evidence that temporomandibular joint 
dysfunction may be caused by bruxism.  An opinion should be 
obtained regarding this potential relationship.  The Board 
finds that the claim of entitlement to service connection for 
temporomandibular joint dysfunction is inextricably 
intertwined with the claim of entitlement to service 
connection for bruxism.  

The veteran has claimed entitlement to service connection for 
left and right knee disorders.  A VA examination was 
conducted in March 2008.  Pertinent diagnoses were moderate 
left knee degenerative joint disease and residuals of right 
knee arthroscopy for partial medial meniscectomy with severe 
medial compartment and patellofemoral compartment arthritis.  
The examiner noted that the veteran was treated for bilateral 
knee pain during active duty and also had a medial collateral 
ligament strain.  The examiner found that the disorders could 
be related to age related wear and tear on the knee.  He also 
found, however, that the veteran probably did have a 
significant amount of running involved while in the military 
and based on this found that is it as likely as not that the 
veteran's current knee condition "may be" related to his 
service-connected running while in service.  The Board finds 
this opinion is deficient in several aspects.  The use of the 
term "may" in an etiological opinion has been found by the 
Court to be speculative in nature.   See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  The Board 
notes that 38 C.F.R. § 3.102 provides that service connection 
may not be based on a resort to speculation or even remote 
possibility.  The Board finds that the VA examination must be 
returned to the examiner to determine if, in fact, he was 
basing his opinion on speculation.  The Board further notes 
that the probative value of the opinion is significantly 
lessened by the examiner's failure to account for the fact 
that, subsequent to the initial complaint of a right knee 
injury which was recorded in July 1967, there was no further 
evidence of complaints of, diagnosis of or treatment for knee 
problems for the remainder of the approximately 10 years of 
active duty service.  Periodic physical examinations 
conducted in May 1968, April 1970, December 1971, April 1972, 
March 1974 and March 1978 all indicate that clinical 
evaluation of the extremities was normal.  Nor has the 
examiner accounted for the significant gap in time between 
the veteran's discharge from active duty and the first 
documented complaints of knee problems which were more than 
ten years after his discharge.  A clinical record dated in 
June 1993 references the fact that the veteran had had right 
knee pain over the past year and one half but the veteran 
reported he knew the problem began in approximately 1991 
while lifting some leg weights at a YMCA.  The failure to 
account for this objective medical evidence significantly 
lessens the probative value of the examiner's opinion.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995);  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The Board further notes that the 
report of the March 2008 VA examination references that the 
veteran had shin splints and a "bad gait" during active 
duty.  The Board was unable to find any diagnosis of shin 
splints in the service treatment records nor any reference to 
problems with the veteran's gait.  This was apparently based 
on a self-reported history by the veteran which is without 
objective proof.  This also reduces the probative value of 
the opinion.  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
another VA examination is required to address the above 
concerns.  Finally, the Board notes that the veteran's 
National Guard records have not been associated with the 
claims file.  Evidence included in these records could 
potentially change the outcome of this decision.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a disorder manifested by 
anxiety and stress, a right knee 
disorder, a left knee disorder and/or for 
dental problems since his discharge from 
active duty.  After securing any 
necessary releases, obtain these records.  
Regardless of the veteran's response, 
obtain all outstanding VA treatment 
records.  

2.  Attempt to secure the veteran's 
medical records from his Army National 
Guard service through official channels.

3.  Return the claims file to the 
examiner who conducted the March 2008 VA 
mental disorders examination and request 
that he provide an addendum to the 
examination which takes into account the 
lack of complaints or objective evidence 
of anxiety and stress in the service 
treatment records.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran 
currently has a disorder manifested by 
stress and/or anxiety which is 
etiologically related to his active duty 
service.  If the required opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  If the examiner 
who conducted the March 2008 VA 
examination determines that he cannot 
provide the requested opinions without 
another examination of the veteran, this 
should be scheduled.  If the examiner who 
conducted the March 2008 VA examination 
is not available to provide the requested 
opinions, another suitably qualified 
health care professional should be 
designated to provide the evidence 
requested.  

4.  Return the claims file to the 
examiner who conducted the March 2008 VA 
joints examination and request that he 
provide an addendum to the examination 
which takes into account the lack of 
complaints or objective evidence of 
problems with the veteran's knees after 
July 1967 until his discharge in 1978 and 
the time gap between the veteran's 
discharge from active duty and the first 
objective evidence of knee problems.  The 
opinion must also discuss the private 
medical record dated in June 1993 which 
indicates the veteran reported his right 
knee disorder began approximately one and 
a half years prior.  The opinion should 
include citations to clinical evidence in 
the claims file.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran 
currently has a left and/or right knee 
disorder which is etiologically related 
to his active duty service.  If the 
required opinion cannot be provided 
without resort to speculation, the 
examiner should so state.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  If the examiner who 
conducted the March 2008 VA examination 
determines that he cannot provide the 
requested opinions without another 
examination of the veteran, this should 
be scheduled.  If the examiner who 
conducted the March 2008 VA examination 
is not available to provide the requested 
opinions, another suitably qualified 
health care professional should be 
designated to provide the evidence 
requested.  

5.  Return the claims file to the 
examiner who conducted the April 2008 VA 
dental examination and request that he 
provide an addendum to the examination 
which takes into account the fact that 
bruxism was noted during active duty and 
severe bruxism was reported within 
several years of the veteran's discharge.  
The opinion should comment on the 
photograph of the veteran's month taken 
shortly after his entry into active duty 
as to whether the veteran exhibited signs 
of bruxism at that time and, if so, 
whether there was clear and unmistakable 
evidence that the bruxism existed prior 
to active duty.  If the examiner 
determines that bruxism was present prior 
to active duty, he should provide an 
opinion as to whether pre-existing 
bruxism at least as likely as not (50 
percent or greater probability) was 
aggravated beyond the normal progression 
of the disorder as a result of active 
duty.  If the examiner determines that 
bruxism was not present at the time of 
the veteran's entry into active duty, he 
should provide an opinion as to whether 
the veteran currently experiences bruxism 
and, if so, whether the current bruxism 
is at least as likely as not (50 percent 
or greater probability) etiologically 
related to his active duty service.  The 
examiner must determine if the veteran 
has temporomandibular joint dysfunction 
currently and, if so, whether the current 
joint dysfunction at least as likely as 
not (50 percent or greater probability) 
was incurred in or aggravated by active 
duty service or to the bruxism which was 
present during active duty.  If the 
examiner determines that the veteran does 
not currently have temporomandibular 
joint dysfunction, he should reconcile 
the opinion with the evidence of record 
which indicates that the veteran does 
have temporomandibular joint dysfunction.  
The opinion should include citations to 
clinical evidence in the claims file.  
The examiner should address any treatise 
evidence associated with the claims file 
which supports the veteran's claim.  If 
any required opinions cannot be provided 
without resort to speculation, the 
examiner should so state.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  If the examiner who 
conducted the March 2008 VA examination 
determines that he cannot provide the 
requested opinions without another 
examination of the veteran, this should 
be scheduled.  If the examiner who 
conducted the March 2008 VA examination 
is not available to provide the requested 
opinions, another suitably qualified 
health care professional should be 
designated to provide the evidence 
requested.  

6.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC should discuss all of the additional 
evidence received since the issuance of 
the June 2008 SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


